DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on April 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
  Claims  1,2,3,5, 6, 7, 15, 16, 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Cotoros et al. (U.S. Patent No. 10,999,528 B2)

        Regarding claim 1, claim 1 is an obvious variant of claim 1 of Cotoros. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the application is an obvious variant of claim1 of Cotoros. 
	Claim 2 is identical to claim 2 of Cotoros. 
        Regarding claim 3, claim 3 is an obvious variant of claim 3 of Cotoros. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 of the application is an obvious variant of claim 3 of Cotoros. 

         Claim 6 is identical to claim 8 of Cotoros. 
        Regarding claim 7，claim 7 is an obvious variant of claim 10 of Cotoros. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 7 of the application is an obvious variant of claim 10 of Cotoros. 
        Regarding claim 15，claim 15 is an obvious variant of claim 11 of Cotoros. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 15 of the application is an obvious variant of claim 11 of Cotoros. 
     Regarding claim 16，claim 16 is an obvious variant of claim 14 of Cotoros. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 16 of the application is an obvious variant of claim 14 of Cotoros. 
      Regarding claim 19，claim 19 is an obvious variant of claim 1 of Cotoros. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 19 of the application is an obvious variant of claim 1 of Cotoros. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



   4.   Claim(s) 1, 3, 4,5, 6,7,8, 9,10,12,15 16,17,19,20 is/are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Imafuji (US Pub. No.: US 2011/0317990 A1).
	Regarding claim 1, Imafuji discloses an image capturing device (Para 28; camera system 1), comprising:
           a lens configured to capture content information ( Para 28-32; interchangeable lens 200; Fig. 4A;  the lens CPU 203 transmits the special data 10 shown in FIG. 4A to the body CPU 103.) ; and
           a base module having a processor (Para 30; a body CPU 103 is provided in the camera body 100) , for processing image information based on the content information ( Para 31;  When a release switch 107 provided to the camera body 100 is pressed, the body CPU 103 performs various types of image processing upon this image capture signal, and creates image data. ) , and a user interface  (Para 70, 108; display screen provided to the camera body and interface for user to select  auto focus mode   ) ,
        wherein the lens is releasably attachable to the base module ( Para 28; The interchangeable lens 200 is fitted to the camera body 100 so as to be detachable) , and


	Regarding claim 4, Imafuji discloses the image capturing device of claim 3, wherein the lens is further configured to wirelessly transmit the content information to the base module (Para 37; 66; Two transmission sections are provided between the body CPU 103 and the lens CPU 203, in other words between the camera body 100 and the interchangeable lens 200, via a contact point group 102 and a contact point group 202 shown in FIG. 1. Furthermore, communication that is performed by using the first transmission section 301 will be termed "hot line communication", while communication that is performed using the second transmission section 302 will be termed "command and data communication". The lens CPU 203 transmits the special data 10 shown in FIG. 4A to the body CPU 103. ) .
	Regarding claim 5, Imafuji discloses wherein the lens is configured to draw power from the base module ( Para 29;  the contact point group 102 and the contact point group 202 are connected together, and, along with electrical power for operating 
	Regarding claim 6, Imafuji discloses 6 the image capturing device of claim 1, wherein the processor is further configured to calibrate at least the base module based on the identification data (Para 51,  65-91, 99; Upon detection of this change of the signal level of the answer signal line, the body CPU 103 starts transmission of the clock signal. And, in response to this clock signal, the lens CPU 203 executes detection processing for the driven position information (to be described in detail hereinafter) and transmission processing for the driven position information (this will also be described in detail hereinafter) in that order. In the initial communication processing, the lens CPU 203 transmits the type data 20 specifying the driven position information that can be transmitted to the camera body 100 via the second transmission section 302. The body CPU 103 performs decision processing on the basis of this type data 20, and transmits to the interchangeable lens 200 the designation data 30 that specifies only the types of driven position information that are required. The body CPU 103 decides upon the necessity or otherwise of the various types of driven position information on the basis of the set state of the switch 420 that can set the ON/OFF state of the automatic focus adjustment device).
	Regarding claim 7, Imafuji discloses the image capturing device of claim 1, wherein the lens is configured to store at least the identification data that is transferred to the base module and in accordance with which the base module operates the lens (Para 62-69; the lens CPU 203 transmits the special data 10 shown in FIG. 4A to the 
	Regarding claim 8, Imafuji discloses the image capturing device of claim 1, wherein the lens includes an electric motor for operable control of the lens ( Para 34; drive systems (not shown in the figures) for driving each of the focusing lens 210c, the shake correction lens 210d, and the iris diaphragm 211 are installed within the interchangeable lens 200. For example, the focusing lens 210c may be driven by an ultrasonic motor. Moreover, the blur correction lens 210d may be driven by a two voice coil motor, and the iris diaphragm 211 may be driven by a stepping motor).
Regarding claim 9, Imafuji discloses the image capturing device of claim 8, wherein the base station is configured to send instructions to control operation of the lens (Para 62; This driven amount of the iris diaphragm 211 is employed by the body CPU 103 for detecting the state of the iris diaphragm 211. From when the body CPU 103 transmits a drive command for the iris diaphragm 211 to the lens CPU 203).
Regarding claim 10, Imafuji discloses the image capturing device of claim 1, wherein the identification is different for different lenses (Fig. 4A; Para 5, Para 66; special data; wherein with a camera system in which lenses can be interchanged, within each interchangeable lens, there is provided at least one drivable optical member whose driven state changes, and this may for example be a lens for focus adjustment or the like. For various types of control, the camera body needs information related to the 
Regarding claim 12, Imafuji discloses  the image capturing device of claim 1, wherein the lens is configured to receive exposure data from the base module ( Para 62;  This driven amount of the iris diaphragm 211 is employed by the body CPU 103 for detecting the state of the iris diaphragm 211. From when the body CPU 103 transmits a drive command for the iris diaphragm 211 to the lens CPU 203).
Regarding claim 15, Imafuji discloses a method of using an image capturing device (Para 28; camera system 1), comprising: 
releasably attaching an optical component to a base module to form the image capturing device ( Para 28; The interchangeable lens 200 is fitted to the camera body 100 so as to be detachable.);
receiving control information at the base module from the optical component (Fig. 4A; Para 66-71; the lens CPU 203 transmits the special data 10 shown in FIG. 4A to the body CPU 103. This special data 10 is two bytes of data, of which the lower byte is a special value indicating that this data is special data. The body CPU 103 looks at the lower byte of this data that it has received, and recognizes that the data is special data. And each bit of the higher byte of the special data 10 corresponds to a function of some type of which the interchangeable lens 200 may be capable. After having transmitted the special data 10, next, the lens CPU 203 transmits type data 20 shown in FIG. 4B to the body CPU 103. This type data 20 is two bytes of data specifying the types of driven 
configuring a processor and a user interface in the base module based on the control information ( Para 66-71; the lens CPU 203 transmits the special data 10 shown in FIG. 4A to the body CPU 103. This special data 10 is two bytes of data, of which the lower byte is a special value indicating that this data is special data. The body CPU 103 looks at the lower byte of this data that it has received, and recognizes that the data is 
          calibrating the base module based on the control information ( Para 51,  65-91, 99; Upon detection of this change of the signal level of the answer signal line, the body CPU 103 starts transmission of the clock signal. And, in response to this clock signal, the lens CPU 203 executes detection processing for the driven position information (to be described in detail hereinafter) and transmission processing for the driven position information (this will also be described in detail hereinafter) in that order. In the initial communication processing, the lens CPU 203 transmits the type data 20 specifying the 
capturing content using the releasably attached optical component ( Para 31; An imaging element 104 captures an image of a photographic subject and outputs an image capture signal. ) .
	Regarding claim 16, Imafuji discloses the method of claim 15, further comprising:
powering the optical component from at least one of the base module 
	Regarding claim 17, Imafuji discloses the method of claim 15, further comprising:   sending, from the base module to the optical component, instructions to operably control the optical component ( Para 62; This driven amount of the iris diaphragm 211 is employed by the body CPU 103 for detecting the state of the iris diaphragm 211. From 
	Regarding claim 19, Imafuji discloses an image capturing device (Para 28; camera system 1), comprising:
a lens assembly configured to communicate light to an image sensor (Para 28-32; interchangeable lens 200; wherein an imaging element 104  captures an image of a photographic subject, it is well known the art that the imaging element converts light that goes through lens to electrical signals ) ; and
     a base module having a user interface (Para 70, 108; display screen provided to the camera body and interface for user to select  auto focus mode )  and a processor ( Para 30; a body CPU 103 is provided in the camera body 100) , the processor configured to process image information based on the content information (Para 31;  When a release switch 107 provided to the camera body 100 is pressed, the body CPU 103 performs various types of image processing upon this image capture signal, and creates image data),

wherein the processor and the user interface are configurable based on identification data received from the lens assembly when the lens assembly is releasably attached to the base module ( Para 66-71; the lens CPU 203 transmits the special data 10 shown in FIG. 4A to the body CPU 103. This special data 10 is two bytes of data, of which the lower byte is a special value indicating that this data is special data. The body CPU 103 looks at the lower byte of this data that it has received, and recognizes that the data is special data. And each bit of the higher byte of the special data 10 corresponds to a function of some type of which the interchangeable lens 200 may be capable. After having transmitted the special data 10, next, the lens CPU 203 transmits type data 20 shown in FIG. 4B to the body CPU 103. This type data 20 is two bytes of data specifying the types of driven position information that the lens CPU 203 is capable of transmitting. Having received the type data 20, the body CPU 103 performs decision processing and, for each of the various types of driven position information that the interchangeable lens 200 is capable of transmitting, makes a decision as to whether or not the body CPU 103 needs the driven position information of that type. If it is not possible for the body CPU 103 to obtain the type data 20 described above from the interchangeable lens 200 during the initial communication, it is arranged for the body CPU 103 not to perform hot line communication with the interchangeable lens 200. In this type of case, it would also be acceptable to arrange for the body CPU 103 to output a warning display to the user. For example, a message such as "Refit Interchangeable ) .
	Regarding claim 20, Imafuji discloses the image capturing device of claim 19, the lens assembly including a motor (Para 62; the focusing lens 210c may be driven by an ultrasonic motor. Moreover, the blur correction lens 210d may be driven by a two voice coil motor, and the iris diaphragm 211 may be driven by a stepping motor) , wherein the base module is configured to send instructions to control operation of the motor to control functionality of the lens assembly (Para 62; This driven amount of the iris diaphragm 211 is employed by the body CPU 103 for detecting the state of the iris diaphragm 211. From when the body CPU 103 transmits a drive command for the iris diaphragm 211 to the lens CPU 203; Para 34; drive systems (not shown in the figures) for driving each of the focusing lens 210c, the shake correction lens 210d, and the iris diaphragm 211 are installed within the interchangeable lens 200. For example, the focusing lens 210c may be driven by an ultrasonic motor. Moreover, the blur correction lens 210d may be driven by a two voice coil motor, and the iris diaphragm 211 may be driven by a stepping motor; since the iris diaphragm is driven by a stepping motor, the command sent by CPU 103 transmitted from camera body for driving iris diaphragm will be performed by stepping motor; therefore the stepping motor is also controlled and driven by command sent by camera body CPU 103).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.  Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imafuji (US Pub. No.: US 2011/0317990 A1), in view of Lee et al.  (US Pub.: US 2014/0375851 A1).
	Regarding claim 2, Imafuji discloses the processor is CPU. However, Imafuji does not disclose the processor is at least one of a system- on-chip and an image signal processor.
	Lee et al. discloses the processor is at least one of a system- on-chip and an image signal processor (Para 58; The image processing system 10 may be implemented in a system on chip (SoC). In other embodiments, each of the image sensor 100, the ISP 200, and the CPU 210 may be implemented in a SoC).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement CPU as disclosed in Imafuji in a system on chip as disclosed in Lee et al. in order to improve performance , reduce cost and save power.


Allowable Subject Matter
7.	Claims 11, 13, 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 11, none of the prior art discloses “wherein the lens is configured to draw power from a source on the lens” in combination with other limitation in its base claim.
Regarding claim 13, none of the prior art discloses “wherein the identification data includes security information” in combination with other limitation in its base claim.
Regarding claim 14, none of the prior art discloses “wherein the identification data is used by the processor to load one of multiple firmware sets” in combination with other limitation in its base claim. 
Regarding claim 18, none of the prior art discloses “the meth11,13od of claim 15, wherein the identification data includes security information” in combination with other limitation in its base claim. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696